DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 01/25/2021.
Claims 21, 22, 31, 32, 36 and 37 have been amended, and claims 1-20 were previously canceled.  Currently, claims 21-40 are pending.

Remarks

Regarding the listing of claims submitted in the response filed 01/25/2021, the status of claims 23-30, 33-35 and 38-40 should be “Previously Presented” instead of “Original” as presented because they are new claims added in the Preliminary Amendment filed 05/08/2019.  Applicant is advised to provide a complete listing of claims including cancelled claims 1-20 in the next response.

Amendment to Specification filed 01/25/2021 is accepted and entered.  As a result, the previous objection to the Specification has been withdrawn.

Amendments to independent claims 21, 31 and 36 are not effective to overcome the double patenting rejection presented in the previous Office action.  Therefore, the previous double patenting rejection is maintained.
Response to Arguments

Applicant’s arguments with respect to independent claim 21 and similarly applied to other independent claims 31 and 36 (see Remarks, pages 8-10, filed 01/25/2021) have been considered but are moot in view of new ground(s) of rejection in view of Lindmark et al. (U.S. Publication No. 2013/0124192)

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 31-33 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10 and 13 of U.S. Patent No. 10,229,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 10 and 13 of the earlier patent suggest and/or render obvious to all limitations as recited in claims 21-23, 31-33 and 36-38.
Mapping of the rejection is as follows:
Instant Application				Patent 10,229,219
Claims 21-23		rejected by 		Claim 2
Claims 31-33    	rejected by		Claim 10
Claims 36-38		rejected by		Claim 13
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26 and 30-40 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), and further in view of Lindmark et al. (U.S. Publication No. 2013/0124192, Publication date 05/16/2013).

As to claim 1, Kacholia et al. teaches:
“A computer-implemented method” (see Kacholia et al., Abstract and [column 1, lines 55 to column 2, line 20]) comprising: 
“determining, by a computing system, a value associated with at least one signal indicative of objectionable material in a content item published through a system” (see Kacholia et al., [column 5, lines 20-25] for determining the total number of unique words for any or all portions of a video item, wherein the total number of unique words is interpreted as a value associated with at least one signal as recited; also see [column 5, lines 35-62] and [column 6, lines 19-31]);
“comparing, by the computing system, the value associated with the at least one signal indicative of objectionable material with a threshold value associated with the at least one signal” (see Kacholia et al., [column 5, lines 20-30] for comparing the total number of unique words to a certain predetermined number, wherein the certain predetermined number as disclosed is interpreted as a threshold value as recited).
In addition, Kacholia et al. teaches determining a content item (e.g., a video item) as including spam content in response to determine that the number of unique words exceeds a certain predetermined number (see Kacholia et al., [column 5, lines 23-26]), and adjusting the rank of the content item if determined as spammed (see Kacholia et al., [column 5, lines 29] for demoted in rank).  It should be noted that a rank/score associated with a video item are used for selecting and/or providing/presenting the video item from a video database (i.e., feed); therefore, a rank/score associated with a content item (e.g., a video item) can be interpreted as equivalent to a rank value associated with presentation of the content item in a news feed as recited.
However, Kacholia et al. does not explicitly teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value as recited as follows:
“determining, by the computing system, demotion value in response to satisfaction of the threshold value associated with the at least one signal”; and
“adjusting, by the computing system, a rank value associated with presentation of the content item in a news feed based on the demotion value”.
Patterson teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value (see Patterson, [0223] for determining a predetermined factor and adjusting the relevance score for a document determined as spam document based on the predetermined factor, wherein the predetermined factor as disclosed can be interpreted as a demotion value as recited; also see [0217]-[0218]).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Patterson's teaching to Kacholia et al. by implementing some factor/value for demoting/adjusting a rank of spam content item.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Patterson, [0223]-[0224], to provide Kacholia et al.’s system with an alternative/effective way to adjust a relevance score/rank associated with a content item.  In addition, both of the references (Kacholia et al. and Patterson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items and adjusting their ranks accordingly.  This close relation between both of the references highly suggests an expectation of success when combined.
Thus, Kacholia et al. as modified by Patterson teaches identifying spam content item based on keyword stuffing and demoting the rank of spam content item.
However, Kacholia et al. as modified by Patterson does not explicitly teach a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material as equivalent to recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to predetermined keywords indicative of objectionable material”; and

On the other hand, Lindmark et al. teaches a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material as equivalently recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to keywords indicative of objectionable material” (see Lindmark et al., [0045]-[0046], [0052] and Fig. 5 for identifying inappropriate/objectionable content based on analyzing and calculating sentiment score for a text (e.g., posts, messages, comments, etc.) based on sentiment score associated with words in the sentiment data store wherein words in the sentiment data store and/or keyword data store are predefined by the system or user(s) (see [0049]); also see [0044] for blacklisted words in the keyword data store); and
“comparing, by the computing system, a value associated with the keyword signal relating to predetermined keywords indicative of objectionable material with a threshold value associated with the keyword signal” (see Lindmark et al., Fig. 5, element 512 and [0062] for comparing the sentiment score for the text with a threshold, wherein the sentiment score calculated based on sentiment scores of words/keywords predefined and maintained in the sentiment data store (see [0045]) is interpreted as a value associated with keyword signal as recited).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Lindmark et al.'s teaching to Kacholia et al. (as modified by Patterson) by implementing a feature of detecting spam or offensive/objectionable content based on keywords indicative of offensive/objectionable content.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al.’s system with an alternative/effective way to detect spam content items based on keywords indicative of offensive/objectionable material.  In addition, both of the references (Kacholia et al. and Lindmark et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items using content analysis.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 31, Kacholia et al. teaches:
“A system” (see Kacholia et al., Abstract, Fig. 1 and [column 1, lines 55 to column 2, line 20]) comprising: 
“at least one processor” (see Kacholia et al., [column 7, lines 62-65]); and
“a memory storing instructions that, when executed by the at least one processor, cause the system to perform” (see Kacholia et al., [column 7, lines 48-65]):
“determining a value associated with at least one signal indicative of objectionable material in a content item published through a system” (see Kacholia et al., [column 5, lines 20-25] for determining the total number of unique words for any or all portions of a video item, wherein the total number of unique words is interpreted as a value associated with at least one signal as recited; also see [column 5, lines 35-62] and [column 6, lines 19-31]);
“comparing the value associated with the at least one signal indicative of objectionable material with a threshold value associated with the at least one signal” (see Kacholia et al., [column 5, lines 20-30] for comparing the total number of unique words to a certain 
In addition, Kacholia et al. teaches determining a content item (e.g., a video item) as including spam content in response to determine that the number of unique words exceeds a certain predetermined number (see Kacholia et al., [column 5, lines 23-26]), and adjusting the rank of the content item (see Kacholia et al., [column 5, lines 29] for demoted in rank).  It should be noted that a rank/score associated with a video item are used for selecting and/or providing/presenting the video item from a video database (i.e., feed); therefore, a rank/score associated with a content item (e.g., a video item) can be interpreted as equivalent to a rank value associated with presentation of the content item in a news feed as recited.
However, Kacholia et al. does not explicitly teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value as recited as follows:
“determining a demotion value in response to satisfaction of the threshold value associated with the at least one signal”; and
“adjusting a rank value associated with presentation of the content item in a news feed based on the demotion value”.
On the other hand, Patterson teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value (see Patterson, [0223] for determining a predetermined factor and adjusting the relevance score for a document determined as spam document based on the predetermined factor, wherein the predetermined factor as disclosed can be interpreted as a demotion value as recited; also see [0217]-[0218]).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Patterson's teaching to Kacholia et al. by implementing some Patterson, [0223]-[0224], to provide Kacholia et al.’s system with an alternative/effective way to adjust a relevance score/rank associated with a content item.  In addition, both of the references (Kacholia et al. and Patterson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items and adjusting their ranks accordingly.  This close relation between both of the references highly suggests an expectation of success when combined.
Thus, Kacholia et al. as modified by Patterson teaches identifying spam content item based on keyword stuffing and demoting the rank of spam content item.
However, Kacholia et al. as modified by Patterson does not explicitly teach a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material as equivalent to recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to predetermined keywords indicative of objectionable material”; and
“comparing, by the computing system, a value associated with the keyword signal relating to predetermined keywords indicative of objectionable material with a threshold value associated with the keyword signal”
On the other hand, Lindmark et al. teaches a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material as equivalently recited as follows:
Lindmark et al., [0045]-[0046], [0052] and Fig. 5 for identifying inappropriate/objectionable content based on analyzing and calculating sentiment score for a text (e.g., posts, messages, comments, etc.) based on sentiment score associated with words in the sentiment data store wherein words in the sentiment data store and/or keyword data store are predefined by the system or user(s) (see [0049]); also see [0044] for blacklisted words in the keyword data store); and
“comparing, by the computing system, a value associated with the keyword signal relating to predetermined keywords indicative of objectionable material with a threshold value associated with the keyword signal” (see Lindmark et al., Fig. 5, element 512 and [0062] for comparing the sentiment score for the text with a threshold, wherein the sentiment score calculated based on sentiment scores of words/keywords predefined and maintained in the sentiment data store (see [0045]) is interpreted as a value associated with keyword signal as recited).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Lindmark et al.'s teaching to Kacholia et al. (as modified by Patterson) by implementing a feature of detecting spam or offensive/objectionable content based on keywords indicative of offensive/objectionable content.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al.’s system with an alternative/effective way to detect spam content items based on keywords indicative of offensive/objectionable material.  In addition, both of the references (Kacholia et al. and Lindmark et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying 

As to claim 36, Kacholia et al. teaches:
“A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method” (see Kacholia et al., Abstract and [column 7, lines 50-61]) comprising: 
“determining a value associated with at least one signal indicative of objectionable material in a content item published through a system” (see Kacholia et al., [column 5, lines 20-25] for determining the total number of unique words for any or all portions of a video item, wherein the total number of unique words is interpreted as a value associated with at least one signal as recited; also see [column 5, lines 35-62] and [column 6, lines 19-31]);
“comparing the value associated with the at least one signal indicative of objectionable material with a threshold value associated with the at least one signal” (see Kacholia et al., [column 5, lines 20-30] for comparing the total number of unique words to a certain predetermined number, wherein the certain predetermined number as disclosed is interpreted as a threshold value as recited).
In addition, Kacholia et al. teaches determining a content item (e.g., a video item) as including spam content in response to determine that the number of unique words exceeds a certain predetermined number (see Kacholia et al., [column 5, lines 23-26]), and adjusting the rank of the content item (see Kacholia et al., [column 5, lines 29] for demoted in rank).  It should be noted that a rank/score associated with a video item are used for selecting and/or providing/presenting the video item from a video database (i.e., feed); therefore, a rank/score 
However, Kacholia et al. does not explicitly teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value as recited as follows:
“determining a demotion value in response to satisfaction of the threshold value associated with the at least one signal”; and
“adjusting a rank value associated with presentation of the content item in a news feed based on the demotion value”.
On the other hand, Patterson teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value (see Patterson, [0223] for determining a predetermined factor and adjusting the relevance score for a document determined as spam document based on the predetermined factor, wherein the predetermined factor as disclosed can be interpreted as a demotion value as recited; also see [0217]-[0218]).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Patterson's teaching to Kacholia et al. by implementing some factor/value for demoting/adjusting a rank of spam content item.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Patterson, [0223]-[0224], to provide Kacholia et al.’s system with an alternative/effective way to adjust a relevance score/rank associated with a content item.  In addition, both of the references (Kacholia et al. and Patterson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items and adjusting their ranks accordingly.  This close relation between both of the references highly suggests an expectation of success when combined.
Kacholia et al. as modified by Patterson teaches identifying spam content item based on keyword stuffing and demoting the rank of spam content item.
However, Kacholia et al. as modified by Patterson does not explicitly teach a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material as equivalent to recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to predetermined keywords indicative of objectionable material”; and
“comparing, by the computing system, a value associated with the keyword signal relating to predetermined keywords indicative of objectionable material with a threshold value associated with the keyword signal”
On the other hand, Lindmark et al. teaches a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material as equivalently recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to keywords indicative of objectionable material” (see Lindmark et al., [0045]-[0046], [0052] and Fig. 5 for identifying inappropriate/objectionable content based on analyzing and calculating sentiment score for a text (e.g., posts, messages, comments, etc.) based on sentiment score associated with words in the sentiment data store wherein words in the sentiment data store and/or keyword data store are predefined by the system or user(s) (see [0049]); also see [0044] for blacklisted words in the keyword data store); and
Lindmark et al., Fig. 5, element 512 and [0062] for comparing the sentiment score for the text with a threshold, wherein the sentiment score calculated based on sentiment scores of words/keywords predefined and maintained in the sentiment data store (see [0045]) is interpreted as a value associated with keyword signal as recited).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Lindmark et al.'s teaching to Kacholia et al. (as modified by Patterson) by implementing a feature of detecting spam or offensive/objectionable content based on keywords indicative of offensive/objectionable content.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al.’s system with an alternative/effective way to detect spam content items based on keywords indicative of offensive/objectionable material.  In addition, both of the references (Kacholia et al. and Lindmark et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items using content analysis.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 22, 32 and 37, these claim are rejected based on the same reason as above to reject claims 21, 31 and 36 respectively and are similarly rejected including the following:
Kacholia et al. as modified by Patterson and Lindmark et al. teaches:
“wherein the keyword signal relates to a number of responses that include one or more keywords indicative of objectionable material, to the content item” (see Kacholia et al., or Lindmark et al., [0044]).

As to claims 23, 33 and 38, these claim are rejected based on the same reason as above to reject claims 22, 32 and 37 respectively and are similarly rejected including the following:
Kacholia et al. as modified by Patterson and Lindmark et al. teaches:
“wherein a response includes a comment posted in response to the content item” (see Kacholia et al., [column 1, lines 34-38] for comments entered by other users in response to the video item).

As to claims 24, 34 and 39, these claim are rejected based on the same reason as above to reject claims 22, 32 and 37 respectively and are similarly rejected including the following:
Kacholia et al. as modified by Patterson and Lindmark et al. teaches:
“wherein the one or more keywords include at least one of “fake”, “hoax”, “scam”, or “fraud”” (see Kacholia et al., [column 1, lines 34-38] for comments entered by other users in response to the video item; also see Lindmark et al., [0044] for blacklisted words).

As to claims 25, 35 and 40, these claim are rejected based on the same reason as above to reject claims 22, 32 and 37 respectively and are similarly rejected including the following:
Kacholia et al. as modified by Patterson and Lindmark et al. teaches:
“wherein the keyword signal further relates to a number of responses to a second content item, the content item and the second content item constituting a fuzzy cluster based on a Kacholia et al., [column 1, lines 55-67] and [column 4, lines 40-60] for detection of spam in the metadata associated with a video item based on keyword stuffing, wherein metadata of a video item includes comments/responses associated with the video item; also see [column 1, lines 34-38]).

As to claim 26, this claim is rejected based on the same reason as above to reject claim 21 and is similarly rejected including the following:
Kacholia et al. as modified by Patterson and Lindmark et al. teaches:
“wherein the adjusting a rank value comprises:
lowering the rank value” (see Kacholia et al., [column 4, lines 54-56] for demoting the video content in rank; also see Patterson, [0223] for lowering the relevance score (e.g., the relevance score is divided by the factor (e.g., 5)).

As to claim 30, this claim is rejected based on the same reason as above to reject claim 21 and is similarly rejected including the following:
Kacholia et al. as modified by Patterson and Lindmark et al. teaches:
“wherein the computing system is controlled by a social networking system” (see Kacholia et al., [column 1, lines 34-41] wherein the video hosting websites hosting videos from a plurality of users can be interpreted as equivalent to a social networking system).



Claim 27 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), in view of Lindmark et al. (U.S. Publication No. 2013/0124192, Publication date 05/16/2013), and further in view of Grundman (U.S. Publication No. 2015/0154612, effectively filed date 01/23/2013).

As to claim 27, Kacholia et al. as modified by Patterson and Lindmark et al. teaches all limitations as recited in claim 21 including determining a demotion value (see Patterson, [0223] for determining a predetermined factor for down weighting the document’s relevance score).
However, Kacholia et al. as modified by Patterson and Lindmark et al. does not explicitly teaches a feature for assigning a demotion value in proportion to some value indicated spam likelihood of a content item as equivalently recited as follows:
“assigning the demotion value in proportion to the value associated with the at least one signal indicative of objectionable material”.
On the other hand, Grundman teaches a feature for assigning a demotion value in proportion to some value indicated spam likelihood of a content item (see Grundman, [0058] for assigning an amount the spam listing’s rank is lowered proportional to the likelihood that the listing is spam, wherein the amount the spam listing’s rank is lowered is interpreted as a demotion value as recited).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Grundman's teaching to Kacholia et al. (as modified by Patterson and Lindmark et al.) by implementing a feature of assigning a demotion value proportional to spam level/likelihood value of a content item.  Ordinarily skilled artisan would have been Kacholia et al.’s system with an alternative/effective way to adjust/demote the rank of a content item based on level of spam content included in each content item as suggested by Grundman (see [0058]).  In addition, both of the references (Kacholia et al. and Grundman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items using content analysis of terms/words used in the content item.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 28 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), in view of Lindmark et al. (U.S. Publication No. 2013/0124192, Publication date 05/16/2013), and further in view of Gruhl et al. (US Publication No 2008/0172412, Publication date 07/17/2008).

As to claim 28, Kacholia et al. as modified by Patterson and Lindmark et al. teach all limitations as recited in claim 21.  
In addition, Kacholia et al. as modified by Patterson and Lindmark et al. teach using a demotion value to demote the rank/score of a content item when the content item is determined as containing spam content (see Kacholia et al., [column 4, lines 40-60]; also see Patterson, [0223] for using a predetermined factor (i.e., demotion value) to demote/reduce the rank/score of a content item).
Kacholia et al. as modified by Patterson and Lindmark et al. do not explicitly teach a feature of discounting/adjusting a value/score based on a user associated with a domain/category as equivalently recited as follows:
“discounting the demotion value for a user when the content item is associated with a domain to which the user is subscribed”.
On the other hand, Gruhl et al. teaches a feature of discounting/adjusting a value/score based on a user associated with a domain/category (see Gruhl et al., [0005] and [0013] for determining metrics/scores or risk value (i.e., demotion value) based on user profile; also see [0030] for providing different scores to different groups of users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruhl et al.'s teaching to Kacholia et al.'s system (as modified by Patterson and Lindmark et al.) by implementing a feature of adjusting the rank/score based on a user associated with domain/category.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al. with an effective/alternative way to display/remove a content item based on a rank value.  In addition, both of the references (Kacholia et al. and Gruhl et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determining value/score associated with a content item to determine whether to display/remove the content item.  This close relation between both of the references highly suggests an expectation of success when combined.





Claim 29 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), in view of Lindmark et al. (U.S. Publication No. 2013/0124192, Publication date 05/16/2013), and further in view of Nista et al. (US Publication No 2011/0302123, Publication date 12/08/2011).

As to claim 29, Kacholia et al. as modified by Patterson and Lindmark et al. teach all limitations as recited in claim 21.  
In addition, Kacholia et al. as modified by Patterson and Lindmark et al. teach using a demotion value to demote the rank/score of a content item when the content item is determined as containing spam content (see Kacholia et al., [column 4, lines 40-60]; also see Patterson, [0223] for using a predetermined factor (i.e., demotion value) to demote/reduce the rank/score of a content item).
However, Kacholia et al. as modified by Patterson and Lindmark et al. do not explicitly teach a feature of discounting/adjusting a value/score based on keywords as equivalently recited as follows:
“discounting the demotion value when the content item contains one or more keywords that are indicative of objectionable material”.
On the other hand, Nista et al. teaches discounting/adjusting a value/score based on keywords (see Nista et al., [0060] and [0073] for negatively/positively impacting the scoring of the content based on keywords (e.g., sales or spam words, suspect word, positive words, etc.).
Nista et al.'s teaching to Kacholia et al.'s system (as modified by Patterson and Lindmark et al.) by implementing a feature of adjusting the rank/score associated with presentation/display of a content item based on defined keywords.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al. with an effective/alternative way to display/remove a content item based on a rank value.  In addition, both of the references (Kacholia et al. and Nista et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determining value/score associated with a content item to determine whether to display/remove the content item.  This close relation between both of the references highly suggests an expectation of success when combined.












Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164